


Exhibit 10.3




VOTING AGREEMENT
VOTING AGREEMENT, dated as of April 1, 2014 (this “Agreement”), among TFG
Radiant Investment Group Ltd., a corporation organized under the laws of the
British Virgin Islands (the “Stockholder”) and Ironridge Technology Co., a
division of Ironridge Global IV, Ltd., a British Virgin Islands business company
(the “Investor”).
WHEREAS, concurrently herewith, Ascent Solar Technologies, Inc., a Delaware
corporation (the “Company”), and the Investor are entering into a Stock Purchase
Agreement (the “Stock Purchase Agreement”) (capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to them in the Stock
Purchase Agreement), pursuant to which, upon the terms and subject to the
conditions thereof, Investor will acquire 300 shares of the Company’s Series C
Preferred Stock, par value $0.0001 per share (the “Series C Preferred Shares”)
and enter into a Registration Rights Agreement (the “Registration Rights
Agreement”) with Investor governing the registration of the shares of the
Company’s common stock, par value $0.0001 per share (the “Common Shares”),
issuable upon the conversion of or otherwise in connection with or related to
the Series C Preferred Shares (the “Underlying Shares”). The transactions
contemplated by the Stock Purchase Agreement and the Registration Rights
Agreement are sometimes referred to as the “Transactions”);
WHEREAS, the Stockholder beneficially owns 16,032,842 Common Shares (the “Owned
Shares”; all such Owned Shares and, together with any Common Shares of which the
Stockholder acquires beneficial ownership after the date hereof and prior to the
termination hereof, whether by purchase or upon exercise of options, warrants,
conversion of other convertible securities or otherwise, are collectively
referred to herein as the “Covered Shares”); and
WHEREAS, the Stockholder acknowledge that the Investor is entering into the
Stock Purchase Agreement in reliance on the representations, warranties,
covenants and other agreements of the Stockholder set forth in this Agreement
and would not enter into the Stock Purchase Agreement if the Stockholder did not
enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:
1. Agreement to Vote.
(a) Prior to any termination of this Agreement, the Stockholder hereby agrees
that it shall, and shall cause any other holder of record of any Covered Shares
to, at any meeting of the stockholders of the Company (whether annual or special
and whether or not an adjourned or postponed meeting), however called, or in any
action by written consent of the stockholders of the Company:
(i) when a meeting is held, appear at such meeting or otherwise cause the
Covered Shares to be counted as present thereat for the purpose of establishing
a quorum; and
(ii) vote (or cause to be voted) in person or by proxy all Covered Shares (A) in
favor of the approval of (y) the Transactions and the issuance of the Series C
Preferred Shares to Investor; and (z) the issuance of the Underlying Shares in
accordance with the Certificate of Designations, and (B) against any proposal,
action or transaction involving the Company, which proposal, action or
transaction would impede, frustrate, prevent or materially delay the
consummation of (y) the Transactions, including the sale and issuance of Series
C Preferred Shares or the issuance of the Underlying Shares in accordance with
the Certificate of Designation.
(b) Except as set forth in clause (a) of this Section 1, the Stockholder shall
not be restricted from voting in favor of, against or abstaining with respect to
any matter presented to the stockholders of the Company.




--------------------------------------------------------------------------------




2. Termination. This Agreement shall terminate upon the earliest of (a) the date
on which the Approval is obtained, and (b) written notice of termination of this
Agreement by Investor to the Stockholder.
3. Representations and Warranties.
(a) Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Stockholder as follows:
(i) Organization and Authority. Investor is a business company duly formed and
validly existing under the laws of the British Virgin Islands and has all
necessary corporate or similar power and authority to enter into, execute and
deliver this Agreement, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by the Investor, the performance by the Investor of its obligations
hereunder and the consummation by the Investor of the transactions contemplated
hereby have been duly authorized by all requisite corporate or similar action on
the part of Investor. This Agreement has been duly executed and delivered by the
Investor, and, assuming due authorization, execution and delivery by the other
parties hereto, this Agreement is a legal, valid and binding obligation of the
Investor, enforceable against it in accordance with its terms.
(ii) Consents; No Conflicts. Except for the applicable requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated by the U.S. Securities and Exchange Commission thereunder (the
“Exchange Act”), the execution, delivery and performance by the Investor of this
Agreement do not and will not (A) require any consent, approval, authorization
or other order of, action by, filing with, or notification to, any governmental
authority, (B) violate, conflict with or result in the breach of any provision
of the organizational documents of the Investor, (C) conflict with or violate
any law or governmental order applicable to the Investor or its assets,
properties or businesses or (D) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which the Investor is a party, except, in the case of clauses (C)
and (D), as would not materially and adversely affect the ability of the
Investor to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement.
(b) Representations and Warranties of the Stockholder. The Stockholder
represents and warrants to the Investor as follows:
(i) Ownership of Securities. As of the date of this Agreement, the Stockholder
is the record and/or beneficial owner of, and has sole voting power and sole
power of disposition with respect to the Owned Shares free and clear of liens,
proxies, powers of attorney, voting trusts or agreements (other than any Lien or
proxy created by this Agreement or pursuant to any pledge in existence as of the
date hereof, which would not materially and adversely affect the ability of the
Stockholder to carry out the Stockholder’s obligations under, and to consummate
the transactions contemplated by, this Agreement). As used in this Agreement,
the terms “beneficial owner”, “beneficial ownership”, “beneficially owns” or
“owns beneficially”, with respect to any securities, refer to the beneficial
ownership of such securities as determined under Rule 13d-3(a) of the Exchange
Act.
(ii) Organization and Authority. Stockholder is a corporation duly incorporated
and validly existing under the laws of the British Virgin Islands and has all
necessary corporate power and authority to enter into, execute and deliver this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Stockholder, the performance by the Stockholder of its obligations
hereunder and the consummation by the Stockholder of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Stockholder. This Agreement has been duly executed and delivered
by the Stockholder, and, assuming due authorization, execution and delivery by
the other parties hereto, this Agreement is a legal, valid and




--------------------------------------------------------------------------------




binding obligation of the Stockholder, enforceable against it in accordance with
its terms.
(iii) Consents; No Conflicts. Except for the applicable requirements of the
Exchange Act, the execution, delivery and performance by the Stockholder of this
Agreement do not and will not (A) conflict with or violate its organizational
documents, (B) require any consent, approval, authorization or other order of,
action by, filing with, or notification to, any governmental authority, (C)
conflict with or violate any law or governmental order applicable to the
Stockholder or the Stockholder’s assets, properties or businesses or (D)
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which the Stockholder is
a party, except, in the case of clauses (C) and (D), as would not materially and
adversely affect the ability of the Stockholder to carry out its obligations
under, and to consummate the transactions contemplated by, this Agreement.
4. No Restriction on Transfer. For the avoidance of doubt, the Stockholder may
transfer Owned Shares from time to time, provided, that, during the term of this
Agreement, the Stockholder hereby agrees to vote all remaining Owned Shares in
accordance with Section 1 hereof.
5. Further Assurances. From time to time, at another party’s request and without
further consideration, each party hereto shall take such reasonable further
action as may reasonably be necessary or desirable to consummate and make
effective the transactions contemplated by this Agreement.
6. Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto.
7. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby are not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
8. Entire Agreement; Assignment. This Agreement (a) constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties hereto with respect to the subject matter hereof and (b) shall not
be assigned by operation of law or otherwise without the prior written consent
of the other parties hereto; provided, however, that the Investor may assign its
right, title and interest under this Agreement to any of its affiliates.
9. Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties hereto shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
law or equity.
10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware. All actions and proceedings
arising out of or relating to this Agreement shall be heard and determined
exclusively in any Delaware state or federal court, in each case sitting in City
of Wilmington, New Castle County. The parties hereto hereby (a) submit to the
exclusive jurisdiction of any Delaware state or federal court, in each case
sitting in City of Wilmington, New Castle County, for the purpose of any action
arising out of or relating to this Agreement brought by any party hereto and (b)
irrevocably waive, and agree not to assert by way of motion, defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the action is brought in an
inconvenient forum, that the venue of the action is improper or that this
Agreement may not be enforced in or




--------------------------------------------------------------------------------




by any of the above-named courts.
11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.
12. Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
13. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


































--------------------------------------------------------------------------------






[Signature Page to Voting Agreement]


IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.
 
 
 
 
 
 
TFG RADIANT INVESTMENT GROUP LTD.
 
 
 
 
 
By:
  /s/ Victor Lee
   
 
Name:
Victor Lee
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
IRONRIDGE TECHNOLOGY CO.,
a division of IRONRIDGE GLOBAL IV, LTD
 
 
 
 
 
By:
  /s/ David Sims
 
 
Name:
David Sims
 
 
Title:
Director

 






